Name: 97/573/EC: Commission Decision of 22 July 1997 amending Decision 97/297/EC on the eligibility of expenditure to be incurred by certain Member States in 1997 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  fisheries;  economic geography
 Date Published: 1997-08-27

 Avis juridique important|31997D057397/573/EC: Commission Decision of 22 July 1997 amending Decision 97/297/EC on the eligibility of expenditure to be incurred by certain Member States in 1997 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy Official Journal L 236 , 27/08/1997 P. 0019 - 0019COMMISSION DECISION of 22 July 1997 amending Decision 97/297/EC on the eligibility of expenditure to be incurred by certain Member States in 1997 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (97/573/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/527/EEC of 8 December 1995 on a Community financial contribution towards certain expenditure incurred by the Member States implementing the monitoring and control systems applicable to the common fisheries policy (1), and in particular Article 6 thereof,Whereas Commission Decision 97/297/EC (2) relates to the eligibility of expenditure to be incurred by certain Member States in 1997 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy;Whereas Sweden has provided further information on its application for a financial contribution towards expenditure covered by Article 2 of Decision 95/527/EC to be incurred in 1997;Whereas that information affects the amount of expenditure eligible for a contribution within the meaning of Decision 95/527/EC;Whereas Decision 95/297/EC should consequently be amended to take into account the relevant amount;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1 Decision 97/297/EC is hereby amended as follows:1. In the first sentence of Article 1, the amount of ECU 70 496 614 is replaced by ECU 71 606 685.2. In the third sentence of Article 1, the amount of ECU 28 180 828 is replaced by ECU 28 735 863.3. In Annex I, the amounts of Skr 7 873 030, ECU 916 971 and ECU 408 986 for Sweden are replaced respectively by Skr 17 404 000, ECU 2 027 042 and ECU 964 021.4. In Annex I, the total amounts of ECU 70 496 614 and ECU 28 180 828 are replaced respectively by ECU 71 606 685 and ECU 28 735 863.Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 22 July 1997.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 301, 14. 12. 1995, p. 30, as corrected by OJ No L 302, 15. 12. 1995, p. 45.(2) OJ No L 122, 14. 5. 1997, p. 24.